Judgment of conviction of the Court of Special Sessions of the City of New York, Borough of Brooklyn [County of Kings], reversed on the law, information dismissed and fine remitted. The card or advertisement and the matter thereon is not violative of section 421 of the Penal Law. While it had the effect of luring a customer into the store, it did not have the effect of causing a customer to part with value or enter into an obligation in connection with the purchase of a commodity, as a consequence of any deceit within the meaning of the statute. The sign did not indicate that the particular refrigerator upon which it was placed could be purchased for the figure stated on the sign. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.